956 F.2d 1167
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lawrence S. KRAIN, M.D., Plaintiff-Appellant,v.Milton C. GRIMES, et al. Defendants,andKeith Monroe, Defendant-Appellee.
No. 91-55184.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 26, 1992.*Decided March 4, 1992.

Before CANBY, WILLIAM A. NORRIS, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Lawrence C. Krain appeals pro se the district court's order dismissing his complaint pursuant to Fed.R.Civ.P. 41(b) because he failed to comply with Fed R.Civ.P. 8(a)(2).   We dismiss this appeal for lack of appellate jurisdiction.


3
We raise sua sponte the issue of our jurisdiction to hear this appeal.   See Abernathy v. Southern Cal.  Edison, 885 F.2d 525, 527 (9th Cir.1989).   Pursuant to 28 U.S.C. § 1291, this court has jurisdiction over appeals from final orders of the district court.   A district court order which dismisses an action as to only some of the defendants is not a final order pursuant to 28 U.S.C. § 1291.   Unioil, Inc. v. E.F. Hutton & Co., Inc., 809 F.2d 548, 554 (9th Cir.1986), cert. denied, 484 U.S. 822, 823 (1987);   Anderson v. Allstate Ins. Co., 630 F.2d 677, 680 (9th Cir.1980).   Such an order is not appealable without district court certification pursuant to Fed.R.Civ.P. 54(b).   Frank Briscoe Co. v. Morrison-Knudsen Co., 776 F.2d 1414, 1416 (9th Cir.1985).


4
Here, the district court granted defendant Monroe's motion to dismiss under Rule 41(b) because Krain failed to comply with Rule 8(a)(2) which requires "a short and plain statement of the claims showing that the pleader is entitled to relief."   Krain filed a notice of appeal from this order.   The district court order is not a final order because it did not dispose of all claims against all parties.   See Unioil, 809 F.2d at 554.1  Further, we decline to remand to district court for consideration of whether certification under Rule 54(b) would be appropriate.   Accordingly, we dismiss this appeal for lack of appellate jurisdiction.


5
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 After Krain filed the notice of appeal in this case, the district court dismissed the complaint in its entirety without prejudice.   Krain appealed from that order, and this court dismissed that appeal for lack of appellate jurisdiction.   Krain v. Grimes, No. 91-56498 (9th Cir.  Feb. 14, 1992) (order)